Case 1:19-cv-00386-JLK Document 22 Filed 09/04/19 USDC Colorado Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:19-cv-00386-JLK

MAIVA MAREE,
Individually and on behalf of all others similarly situated,

       Plaintiff,

v.

WYNDHAM VACATION RESORTS, INC.;
and DOE INDIVIDUALS,
Inclusive, and each of them,

       Defendants.


               PLAINTIFF MAIVA MAREE’S REPLY IN SUPPORT OF
            MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT



                                        INTRODUCTION

       Plaintiff MAIVA MAREE (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by and through her attorneys, bring this Reply in Support of Plaintiff’s Motion

for Leave to File First Amended Complaint pursuant to Fed. R. Civ. P. 15(a)(2). The proposed

amended complaint maintains the counts and allegations against the same defendants from the

original complaint, but accounts for additional factual pleadings, especially as they relate to the

second element of Plaintiff’s second cause of action, the claim brought under the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, which alleges that defendants

WYNDHAM VACATION RESORTS, INC. (“Defendant” or “Wyndham’) and DOE

INDIVIDUALS (collectively, “Defendants”) made calls using an automated telephone dialing

system (“ATDS”) or prerecorded voice. Dkt. 19-1 & 19-2.

       Wyndham filed an Opposition to Plaintiff’s Motion for Leave to File First Amended
Complaint [Dkt. 21] citing false allegations of Plaintiff “acting in bad faith for the sole purpose
Case 1:19-cv-00386-JLK Document 22 Filed 09/04/19 USDC Colorado Page 2 of 7




of pulling this case into costly discovery in order to leverage a settlement of claims that are

wholly without merit.” Defendant has also mischaracterized to this Court the history of the meet

and confer efforts between the parties. Finally, in an attempt to cloud the issues of the case-at-

hand, Defendant attempts to highlight a separate case Plaintiff’s counsel was involved in with a

different plaintiff.

        Defendant has failed to recognize the July 17, 2019 ruling from this Court which granted

Defendant’s Motion to Dismiss Plaintiff’s Second Cause of Action, holding that Plaintiff’s

second cause of action was without prejudice in order to allow Plaintiff to file a motion for leave

to amend her complaint pursuant to Rule 15(a). Dkt. 18. Plaintiff did just that, and filed a Motion

for Leave to File First Amended Complaint to satisfy the pleading requirements as they relate to

the second element of the TCPA claim—that Defendants made calls using an ATDS or a

prerecorded voice. Dkt. 19, 19-1, 19-2 & 19-3. In its Opposition, Defendant failed to recognize

the substance of the added allegations as they relate to the characteristics of the ATDS or

prerecorded voice call Plaintiff received nor do they recognize the additional common factual

allegations that Defendant has been involved in serial telemarketing since at least 2007, with a

number of consumer complaints as it relates to unsolicited ATDS or prerecorded voice calls.

                                   STATEMENT OF FACTS

        A.      Meet and Confer Efforts
        Pursuant to D.C. COLO.LCivR 7.1 (a), Plaintiff has made reasonable good faith efforts to

confer with Defendant to resolve this disputed matter. Plaintiff requested notice from Defendant

on whether they intended to oppose this Motion for Leave to File First Amended Complaint. The

first telephonic attempt was made on Friday, July 26, 2019 and twice again by email later that

day. Without notifying Plaintiff of Defendant’s intent to oppose this Motion, Defendant’s

counsel requested a telephonic meeting to occur on Monday, July 29, 2019. Defendant’s counsel

then canceled the meeting on the morning of July 29, 2019. Additionally, on July 29, 2019,

Plaintiff’s counsel requested via email whether or not Defendant intended on opposing Plaintiff’s



                                                  2
Case 1:19-cv-00386-JLK Document 22 Filed 09/04/19 USDC Colorado Page 3 of 7




Motion for Leave to Amend the Complaint. No response from Defendant’s counsel was ever

received to Plaintiff’s counsel’s request.

       In an attempt to reschedule after several failed attempts via email, Jacob Ventura, an

associate with Plaintiff’s counsel spoke to Jean-Paul P. Cart, an attorney for Defendant via

telephone for the sole purpose of scheduling a meet and confer telephonic conference call that

would include Plaintiff’s counsel as well as the Defendant’s counsel. In its Opposition,

Defendant mischaracterized to this Court that this scheduling attempt satisfied the meet and

confer. In fact, no date or time was even proposed by Defendant’s counsel for the meet and

confer conference and the call lasted for not more than one or two minutes. Defendant has failed

to attempt to meet and confer with Plaintiff pursuant to L.R. 7.1(a).

       B.      Procedural History

       Plaintiff filed this Class Action Complaint on February 12, 2019 alleging that Defendants

violated the TCPA by making telemarketing calls using an automatic telephone dialing system,

calling consumers without their prior express written consent or permission, and calling

consumers listed on the Do Not Call Registry. Dkt. 1. On May 5, 2019, Defendant filed a Motion

to Dismiss Plaintiff’s Second Cause of Action for failure to state a claim. Dkt. 13. On July 17,

2019, the Court entered an Order granting Defendant’s Motion to Dismiss Plaintiff’s Second

Cause of Action without prejudice in order to allow Plaintiff to file a motion for leave to amend
her complaint. Dkt. 18.

       Plaintiff filed her Motion for Leave to File First Amended Complaint with an

accompanying proposed First Amended Complaint [Dkt. 19, 19-1, 19-2 & 19-3] based on this

Court’s Order Granting Defendant’s Motion to Dismiss Plaintiff’s Second Cause of Action [Dkt.

13]. On August 21, 2019, Defendant filed their Opposition to Plaintiff’s Motion for Leave to File

First Amended Complaint. Dkt. 21.

                                             ARGUMENT

       If a plaintiff believes she can cure an inadequate complaint, she may move for leave to
file an amended complaint under Rule 15(a). Aspen Orthopaedics & Sports Medicine, LLC v.

                                                 3
Case 1:19-cv-00386-JLK Document 22 Filed 09/04/19 USDC Colorado Page 4 of 7




Aspen Valley Hosp. Dist., 353 F.3d 832, 842 (10th Cir. 2003); see also York v. Cherry Creek

Sch. Dist. No. 5, 232 F.R.D. 648, 649 (D.Colo. 2005). “Refusing leave to amend is generally

only justified upon a showing of undue delay, undue prejudice to the opposing party, bad faith or

dilatory motive, failure to cure deficiencies by amendments previously allowed, or futility of

amendment.” Bylin v. Billings, 568 F.3d 1224 (10th Cir. 2009) (quoting Frank v. U.S. West, Inc.,

3 F.3d 1357, 1365 (10th Cir. 1993)).

       Here, the Court’s Order dismissing Plaintiff’s second cause of action was without

prejudice and allowed for Plaintiff to file a motion to amend her complaint. Dkt. 13. In keeping

with the Court’s Order, Plaintiff sought to cure her complaint by amending it with additional

facts to meet the low burden of plausibly pleading the second element of the TCPA claim that

Defendants made calls to Plaintiff by using an ATDS or a prerecorded voice. Plaintiff believes

the additional information about the nature of the calls she received is sufficient to plausibly

plead the second element of the claim that Defendants’ calls were automated or prerecorded.

       First, Plaintiff did not delay in seeking leave to amend. Once this Court dismissed

Plaintiff’s second cause of action, Plaintiff’s counsel attempted to meet and confer on several

occasions with Defendant’s counsel. The only delay that followed was Defendant’s counsel

failing to respond to Plaintiff on whether Defendant would oppose Plaintiff’s request for leave.

Further,
       Second, Defendant in their opposition argues that Plaintiff acted with bad faith because

she should have known the facts upon which the proposed amendment was based but failed to

include them in the original complaint. Plaintiff argued in good faith that the facts included in the

original complaint as to the second cause of action were sufficient under Bell Atlantic Corp. v.

Twombly, 550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009). While the Court

found otherwise, Plaintiff’s arguments were made in good faith given that discovery has not yet

begun in this matter. Plaintiff’s proposed amendment seeks to include additional facts to

supplement Plaintiff’s prior allegations and does not seek to add an entirely new cause of action
for which Defendants received no prior notice. As soon as this Court dismissed the second cause

                                                  4
Case 1:19-cv-00386-JLK Document 22 Filed 09/04/19 USDC Colorado Page 5 of 7




of action without prejudice, Plaintiff was free to file a motion under Rule 15(a) requesting leave

to amend her complaint. Plaintiff did so by adding additional facts to plausibly plead her second

cause of action. Defendant’s bad faith argument is a poor attempt to reverse the broad standard

that leave to amend is often freely granted as set forth by the Tenth Circuit that Rule 15(a) is to

provide litigants the maximum opportunity for each claim to be decided on its merits rather than

on procedural niceties.

       Plaintiff has not unduly delayed in seeking this amendment. Plaintiff’s amendments

would not be “futile” and there is no undue prejudice to Defendant. Further, any minimal

prejudice to the Defendant by the granting of Plaintiff’s Motion is far outweighed by the harm to

the Plaintiff who could be denied a full and fair opportunity to present her claims and have them

decided on the merits. Other than highlighting issues of disputed facts between the parties that

are appropriate for trial, Defendant, in its Opposition, has not articulated any reasons for this

Court not to grant Plaintiff a leave to amend pursuant to Rule 15(a).

                                          CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests that the Court grant Plaintiff’s

Motion for Leave to File the First Amended Complaint [Dkt. 19, 19-1, 19-2 & 19-3.].

Dated: September 4, 2019

                                               s/ John P. Kristensen
                                               John P. Kristensen (CA SBN 224132)
                                               Kristensen Weisberg, LLP
                                               12540 Beatrice Street, Suite 200
                                               Los Angeles, California 90066
                                               Telephone: (310) 507-7924
                                               Facsimile: (310) 507-7906
                                               E-mail: john@kristensenlaw.com

                                               Todd M. Friedman (CA SBN 216752)
                                               Law Offices of Todd M. Friedman, P.C.
                                               21550 Oxnard Street, Suite 780
                                               Woodland Hills, California 91367
                                               Telephone: (866) 598-5042
                                               Facsimile: (866) 633-0028
                                               E-mail: tfriedman@toddflaw.com

                                                  5
Case 1:19-cv-00386-JLK Document 22 Filed 09/04/19 USDC Colorado Page 6 of 7




                                  Jarrett L. Ellzey (Pro Hac Vice)
                                  Hughes Ellzey, LLP
                                  1105 Milford Street
                                  Houston, Texas 77006
                                  Telephone: (713) 554-2377
                                  Facsimile: (888) 995-3335
                                  E-mail: jarrett@hughesellzey.com

                                  Attorneys for Plaintiff Maiva Maree and all others
                                  similarly situated




                                     6
Case 1:19-cv-00386-JLK Document 22 Filed 09/04/19 USDC Colorado Page 7 of 7




                                CERTIFICATE OF SERVICE


I hereby certify that on September 4, 2019, I electronically filed the foregoing Plaintiff Maiva
Maree’s Reply in Support of Motion for Leave to File First Amended Complaint with the
Clerk of Court using the CM/ECF system which will send notification of such filing to the
following ECF participants:


Jean-Paul P. Cart
Schiff Hardin LLP
Four Embarcadero Center
Suite 1350
San Francisco, CA 94111
415-901-8732
Email: jcart@schiffhardin.com

Thomas P. Johnson
Jennifer Savage Allen
Davis Graham & Stubbs, LLP-Denver
1550 17th Street
Suite 500
Denver, CO 80202
303-892-9400
Fax: 303-893-1379
Email: tom.johnson@dgslaw.com
Email: jennifer.allen@dgslaw.com




                                                     /s/Tamara Tatum
                                                     Tamara Tatum
